DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 09/23/2021, have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,137,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and thus fully met.
Pat ‘806
Instant Claim 1
1. A system, comprising:
a programmable logic device (PLD); and

a first processor communicatively coupled to the PLD, wherein the first processor is configured to:







determine a first set of power values for a first set of portions of a plurality of portions of the PLD based on one or more transceivers implemented via hardware on the PLD based on a first design of the PLD;

determine a second set of power values for a second set of portions of the plurality of portions based on a junction temperature associated with the PLD;

determine a third set of power values for a third set of portions of the plurality of portions configured to perform one or more operations for the PLD, wherein the third set of power values correspond to a set of expected power consumption values when the third set of portions is performing the one or more operations, wherein the third set of portions corresponds to at least one partial reconfiguration region of the PLD;

determine a temperature value for each portion of the plurality of portions of the PLD based on the first set of power values, the second set of power values, the third set of power values, and platform data associated with the PLD;

generate a power map indicative of an expected power value for each portion of the plurality of portions based on the first set of power values, the second set of power values, and the third set of power values; and

generate a heat map indicative of an expected temperature value for each portion of the plurality of portions.
1. A system, comprising: 


a first integrated circuit device comprising a plurality of portions; and 
a second integrated circuit device communicatively coupled to the first integrated circuit device, wherein while the first integrated circuit device is operating, the second integrated circuit device is configurable to: 
























access a heat map indicative of a plurality of expected temperature values of the plurality of portions; receive temperature data associated with a portion of the plurality of portions; 


determine, based on the temperature data, whether a temperature threshold associated with at least one portion of the plurality of portions has been exceeded; and 


alter at least one operation of the at least one portion in response to the temperature threshold being exceeded.



8. The system of claim 1, wherein while the first integrated circuit device is operating, the second integrated circuit device is configurable to: access a power map of the first integrated circuit device, wherein the power map is indicative of a plurality of expected amounts of power of the plurality of portions; receive power data associated with one or more power rails configured to couple to the first integrated circuit device, wherein the power data comprises one or more amounts of current measured on the one or more power rails during operation of the first integrated circuit device; determine a plurality of amounts of power of the plurality of portions based on the power data; determine whether at least one of the plurality of amounts of power exceeds a power threshold associated with the at least one portion of the plurality of portions; and alter the at least one operation of the at least one portion in response to the at least one of the plurality of amounts of power exceeding the power threshold.


Instant claim 1 in combination with dependent claim 8 would be an obvious variation of the Pat ‘806. The skilled artisan would find the instant claimed invention to be obvious because he the need to determine power output and power distribution is critical to determine the heating of the chip; therefore, the skilled artisan would map all areas of power drops and power surges to create the most accurate power distribution map which would correlate to a temperature or heat distribution map.  Under broadest reasonable interpretation, the use of additional processors or integrated circuits would be obvious1 because the skilled artisan would be motivated to use multiple devices containing processors to gather the most accurate data to generate the proper maps. 
The remaining dependent claims are also obvious variants of the patented Pat. ‘806 claims 1-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/            Primary Examiner, Art Unit 2852                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144 “So, for example, automating a manual activity, making portable, making separable, reversing or duplicating parts, or purifying an old product may form the basis of a rejection.”